DETAILED ACTION
This Office Action is in response to Application filed November 30, 2020.
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species II, Subspecies A and Sub-subspecies A, claims 1-15, 17 and 18, in the reply filed on September 27, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 1, it is not clear what “a first coefficient of thermal expansion (CTE) dependency over a temperature range” recited on lines 3-4 refers to, because (a) Applicant does not specifically claim what or which parameter the “first coefficient of thermal expansion (CTE)” depends on, and (b) it is not clear whether “a first coefficient of thermal expansion (CTE) dependency over a temperature range” refers to a first coefficient of thermal expansion (CTE) temperature dependency over a temperature range.
(2) Also regarding claim 1, it is not clear whether the limitation “a first coefficient of thermal expansion (CTE) dependency over a temperature range” recited on lines 3-4 suggests that the first coefficient of thermal expansion (CTE) is a constant over the unspecified temperature range, and if so, it is not clear what the claimed “temperature range” refers to, because (a) the limitation “a first coefficient of thermal expansion (CTE) dependency over a temperature range” appears to be directed to a single constant first CTE dependency over the claimed temperature range, (b) Applicant further claims “the first … CTE” on lines 9 and 11 of claim 1, and these limitations “the first … CTE” would be indefinite unless “a first coefficient of thermal expansion (CTE) dependency over a temperature range” is a single constant value over the unspecified temperature range, and (c) if this is the case, it is not clear what the claimed temperature range is such that one can measure a single constant first CTE dependency over the claimed temperature range since while a first CTE may be constant for a temperature range of, for example, 100 - 100.1 oC, the first CTE may not be constant for a temperature range of, for example, 100 - 101 oC; in other words, a patentability of the claimed invention depends on the unspecified first temperature range even for a single method, but Applicant does not specifically claim what the claimed temperature range refers to.
(3) Further regarding claim 1, it is not clear whether “a temperature range” recited on line 4 is a singe temperature range, and whether the “temperature range” does not depend on materials and dimensional parameters such as the material compositions and thicknesses of the composite structure recited on line 3 and the SSL structure recited on line 7, because (a) Applicant does not specifically claim what “a temperature range” refers to, not to mention what materials constitute the composite structure and the SSL structure, and how thick they are, (b) if the claimed “temperature range” changes according to the material compositions and dimensions of the composite structure and the SSL structure, it is not clear how one can determine the claimed “temperature range” for all of the possible methods for manufacturing an SSL device since arguendo when the composite structure has the first CTE dependency over, for example, 100 - 200oC, one can also pick a temperature range of 100 - 110oC, 120 - 150oC, 180 - 200oC, etc., and (c) depending on the “temperature range”, the limitations recited on lines 9-13 of claim 1 may or may not be met, rendering claim 1 indefinite.
(4) Still further regarding claim 1, it is not clear whether the limitation “a second CTE temperature dependency over the temperature range” recited on lines 7-8 suggests that the second CTE is a constant over the unspecified temperature range, and if so, it is not clear what the claimed “temperature range” refers to, because (a) the limitation “a second CTE temperature dependency over the temperature range” appears to be directed to a single second CTE dependency over the claimed temperature range, (b) Applicant further claims “the … second CTE” on lines 9 and 11 of claim 1, and these limitations “the … second CTE” would be indefinite unless “a second CTE temperature dependency over the temperature range” is a single constant value over the unspecified temperature range, and (c) if this is the case, it is not clear what the claimed temperature range is such that one can measure a single constant second CTE temperature dependency over the claimed temperature range since for example, while a second CTE may be constant for a temperature range of 100 - 100.01 oC, the second CTE may not be constant for a temperature range of 100 - 101 oC; in other words, a patentability of the claimed invention depends on the unspecified first temperature range even for a single method, but Applicant does not specifically claim what the claimed temperature range refers to.
(5) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the constituent layers of the composite structure, because (a) while Applicant’s claimed composite structure appears to be directed to the composite structure 100 shown in Fig. 2A of current application, Applicant only claims that “the composite structure including polycrystalline aluminum nitride (AlN) and a CTE control material combined with the polycrystalline AlN” on lines 5-6, (b) however, this limitation appears to be directed only to the composite material 102 in Fig. 2A of current application, (c) in this case, the first coefficient of thermal expansion (CTE) dependency over the temperature range of the composite structure recited on lines 3-4 would be a first CTE dependency over the temperature range of the composite material 102 as it is currently claimed rather than the first CTE dependency over the temperature range of the composite structure 100 unless claim limitations are incorporated from the specification, which is stipulated to be improper in MPEP 2111.01, and (d) therefore, without Applicant’s claiming the diffusion barrier 104 and the insulation material 106 in Fig. 2A of current application, claim 1 is directed to comparing the first and second difference between the first CTE dependency of the composite material 102 and the second CTE temperature dependency of the SSL structure as recited on lines 11-13 rather than between the first CTE dependency of the composite structure material 100 and the second CTE temperature dependency of the SSL structure, which would fail to comply with the written description requirement since Applicant did not originally disclose a CTE dependency of the composite material 102, and therefore, the constituent layers of the claimed composite structure are critical and essential.
(6) Furthermore, claim 1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the constituent layers of the SSL structure, because (a) while Applicant’s claimed SSL structure appears to be directed to the SSL structure 121 shown in Fig. 2D of current application, Applicant does not claim any constituent layers of the SSL structure, (b) Applicant’s originally disclosed SSL structure 121 consists of the optional buffer layer 112, the first semiconductor material 114, the active region 116 and the second semiconductor material 118 shown in Fig. 2D of current application, (c) in this case, the second CTE temperature dependency over the temperature range of the SSL structure recited on lines 7-8 can be, for example, a second CTE temperature dependency over the temperature range of the active region 116, or in an alternate interpretation, a second CTE temperature dependency over the temperature range of the optional buffer layer 112, the first semiconductor material 114, the active region 116 and the second semiconductor material 118 shown in Fig. 2D of current application, and the now-shown second side electrode formed on the second semiconductor material 118, and (d) therefore, without Applicant’s claiming what the constituent layers of the SSL structure, claim 1 can be directed to comparing the first and second difference between the first CTE dependency of the composite structure/material 100/102 and the second CTE temperature dependency of the SSL structure that may have additional constituent layers, which would fail to comply with the written description requirement since Applicant did not originally disclose a CTE temperature dependency of the SSL structure other than that shown in Fig. 2D of current application, and therefore, the constituent layers of the claimed SSL structure are critical and essential.
(7) Still further regarding claim 1, it is not clear what “a first target threshold” recited on line 10 and “a second target threshold” recited on line 12 each refers to, because (a) Applicant does not specifically claim what the first and second target threshold refer to, and how they are selected, (b) therefore, for a single method for manufacturing an SSL device, when the first and second target threshold are set to be arbitrary large numbers, the first and second difference can each be below the first and second target threshold, while when the first and second target threshold are set to be arbitrary small numbers, the first and second difference can each be above the first and second target threshold, which would not read on claim 1, and (c) in other words, without Applicant’s specifically claiming what the first and second target threshold can be, and how they are selected, Applicant’s originally disclosed invention may not read on the claimed invention depending on how the unspecified first and second target threshold are picked, and one would not infringe on claim 1 when he or she sets the first and second target threshold at, for example, 0.
(8) Still further regarding claim 1, it is not clear what the second target threshold, and what the second portion of the temperature range recited on line 12 each refers to, because (a) while Applicant originally disclosed a single target threshold and a single temperature range in Fig. 3 of current application, Applicant did not originally disclose two target thresholds and two portions of the temperature range, (b) therefore, there is no guideline for setting the second target threshold and selecting the second portion of the temperature range, (c) therefore, one of ordinary skill in the art would not be able to know what the second target threshold and what the second portion of the temperature range each refers to, and how they can be unambiguously defined and selected, and (d) it is not clear whether the first and second target threshold are the same with each other, or different from each other.
(9) Still further regarding claim 1, it is not clear whether the limitation recited on lines 9-10 and the limitation recited on lines 11-12 imply that the first and second difference are positive values, and thus the first and second target threshold values are also positive values even though the first and second target threshold values are unspecified, i.e. it is not clear whether the first and second difference is respectively an absolute value of the first and second CTE temperature dependencies, because if the first and second difference between the first and second CTE temperature dependencies are of negative values, the corresponding first and second target thresholds may be of negative values since otherwise any values at or above 0 for the first and second target threshold values would satisfy the limitations recited on lines 9-12.
(10) Still further regarding claim 1, the claim does not particularly point out and distinctly define the metes and bounds of the claimed invention, because the limitation “a first difference between the first and second CTE temperature dependencies is below a first target threshold over a first portion of the temperature range" recited on lines 9-10, and the limitation “a second difference between the first and second CTE temperature dependencies is below a second target threshold over a second portion of the temperature range" recited on lines 11-12 depend on numerous variables including how the composite structure and the SSL structure are constituted as discussed above under 35 USC 112, second paragraph, rejections, what the first and second target thresholds are as also discussed above under 35 USC 112, second paragraph, rejections, and so on.  Therefore, one of ordinary skill in the art would not be able to understand and recognize the metes and bounds of the claimed subject matter.
(11) Still further regarding claim 1, it is not clear what the “SSL structure” recited on line 7 refers to, because (a) Applicant originally disclosed that the layer 112, which is a part of the SSL structure 121, is an optional buffer material in paragraph [0028] of current Application, (b) the second coefficient of thermal expansion (CTE) temperature dependency of the SSL structure 121 and the second coefficient of thermal expansion (CTE) temperature dependency of the SSL structure 121 minus the optional buffer material 112 should inherently be different from each other, and in this case, the claimed second CTE temperature dependency would also be different depending on whether the claimed SSL structure includes the optional buffer material or any additional layer(s), and (c) however, Applicant does not specifically claim what the “SSL structure” refers to.
(12) Regarding claims 1 and 4, it is not clear whether the limitations recited on lines 9-13 of claim 1 would require the first and second materials recited in claim 4, because (a) it appears that the limitations recited on lines 9-13 of claim 1 would require a certain material composition or certain material compositions for the CTE control material recited on lines 5-6 of claim 1 like the first and second material recited in claim 4 to achieve the characteristics claimed in the limitations recited on lines 9-13 of claim 1, and a single CTE control material may not lead to the characteristics recited on lines 9-13 of claim 1, and (b) in this case, not claiming the first and second material recited in claim 4 in the independent claim 1 would render claim 1 indefinite for not claiming an essential and critical feature to the practice of the claimed invention.
(13) Further regarding claims 1 and 4, it is not clear how the first material of the CTE control material is configured to increase the first CTE dependency over the first portion of the temperature range and the second material of the CTE control material is configured to increase the first CTE dependency over the second portion of the temperature range as recited in claim 4 when “the composite structure” has “a first coefficient of thermal expansion (CTE) dependency over a temperature range” as recited on lines 3-4 of claim 1, because (a) it appears that, when the composite structure includes the CTE control material as recited on lines 5-6 of claim 1, the first CTE dependency is not constant over the temperature range recited on line 4 of claim 1 since the first and second material of the CTE control material should increase the first CTE over different temperature ranges, (b) in this case, as discussed above under 35 USC 112, second paragraph, rejections, claim 1 appears to claim a single “first coefficient of thermal expansion (CTE) dependency over a” single “temperature range”, while claim 4 appears to claim that the “first coefficient of thermal expansion (CTE) dependency over a temperature” is not constant, and (c) in this case, when the first CTE dependency is not constant over the temperature range, the limitations “the first … CTE” recited on lines 9 and 11 would be indefinite since it is not clear, out of a plurality of first coefficients of thermal expansion (CTE) dependency over the temperature range, which first CTE “the first CTE” recited on lines 9 and 11 each refers to.
Claims 2-15, 17 and 18 depend on claim 1, and therefore, claims 2-15, 17 and 18 are also indefinite.
(14) Regarding claim 4, it is not clear what the first and second material each refers to, and whether they can be the same, because (a) as discussed above under 35 USC 112, second paragraph, rejections, it is not clear what the first portion and the second portion of the temperature range, not to mention the temperature range itself, and (b) any material would affect the first CTE dependency over a certain portion of the temperature range, but without knowing what the first and second portion of the temperature range, not to mention the temperature range itself, it is not clear how one can determine what the first and second material can be.
(15) Regarding claim 5, it is not clear what “the second material” refers to, because (a) claim 1 from which claim 5 depends does not recite “a second material”, and (b) therefore, the limitation “the second material” lacks the antecedent basis.
(16) Further regarding claim 5, it is not clear how the second material can increase the first CTE dependency over the second portion of the temperature range by a larger amount than the second material increases the first CTS dependency over the first portion of the temperature range, and whether claim 5 complies with the written description requirement, because (a) as discussed above under 35 USC 112, second paragraph, rejections, it is not clear what the temperature range refers to, and what the first and second portion of the temperature range refer to, and (b) it is not clear how the single second material can increase the first CTE dependency depending on the temperature range.
(17) Regarding claim 8, it is not clear how “a thickness of the formation structure” can be reduced, because (a) claim 1 already recites that the SSL structure is formed on the formation structure on line 7, and therefore, the thickness of the formation structure recited on line 7 of claim 1 cannot be reduced, and (b) it is not clear whether “the formation structure” recited in claim 8 is different from “a formation structure” recited on line 3 of claim 1.
(18) Regarding claim 10, it is not clear whether the thickness recited in claim 10 is a thickness of the formation structure recited on line 3 of claim 1, or a thickness of the formation structure after the thickness of the formation structure is reduced as recited in claim 8 from which claim 10 does not depend.
(19) Regarding claim 17, it is not clear how the claimed volume ratio can be measured unambiguously, because (a) the polycrystalline AlN should include AlN crystal grains with voids between the neighboring AlN crystal grains, and (b) therefore, it is not clear whether the claimed volume ratio is with respect to the AlN crystal grains or with respect to the AlN crystal grains and voids of the polycrystalline AlN.
(20) Regarding claim 18, it is not clear what the claimed ratio refers to, because it is not clear whether the values of x and y are directed to relative numbers of the AlN, Y2O3 and HfC, relative masses of the AlN, Y2O3 and HfC, relative volumes of the AlN, Y2O3 and HfC, etc.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakon et al. (US 5,767,027)
Maeda et al. (US 7,737,461)
Yamamoto et al. (US 7,973,481)
Song (US 7,795,050)
Yamaguchi et al. (US 8,791,566)
Uematsu et al. (US 7,294,199)
Aldinger et al. (US 4,591,537)
Adivarahan et al. (US 8,680,551)
Seong (US 8,877,530)
Lochtefeld et al. (US 9,012,253)
Watari et al., “Sintering chemical reactions to increase thermal conductivity of aluminium nitride,” JOURNAL OF MATERIALS SCIENCE 26 (1991) pp. 4727-4732.
Virkar et al., “Thermodynamic and Kinetic Effects of Oxygen Removal on the Thermal Conductivity of Aluminum Nitride,” Journal of American Ceramic Society, 72 (1989) pp. 2031-42.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        October 18, 2022